Citation Nr: 0624074	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-00 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to additional compensation by reason of the 
veteran's spouse being in need of regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran served with the recognized guerillas in the 
Philippines from April 1944 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
September 2004 when it was remanded for additional 
evidentiary development.  

In a statement which was received in July 2005, the veteran 
claimed entitlement to additional compensation based on his 
spouse being housebound.  As this matter has not been 
developed or certified for appeal and is not inextricably 
intertwined with the issue now before the Board, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's spouse is not blind; is not a patient in a 
nursing home; does not require the use of special prosthetic 
or orthopedic appliances; and is not bedridden.  

2.  There is no competent evidence of record demonstrating 
that she is unable to dress, bathe, and feed herself; unable 
to attend to the wants of nature; unable to keep herself 
ordinarily clean and presentable; and/or unable to protect 
herself from the hazards or dangers incident to her daily 
environment without care or assistance on a regular basis.

CONCLUSION OF LAW

The criteria are not met for additional compensation by 
reason of the veteran's spouse being in need of regular aid 
and attendance..  38 U.S.C.A. §§ 1114, 1115, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Prior to assessing the merits of the appeal, VA's application 
of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, must be 
considered.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In letters dated in September 2002 and October 2003, VA 
notified the veteran of the information and evidence needed 
to demonstrate entitlement to additional compensation based 
on his spouse's need for aid and attendance.  The letters 
identified what part of that evidence the veteran was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information related to his claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

The letters did not notify the veteran of the information and 
evidence needed to demonstrate the effective date of an 
award; however, the Board finds that the technical deficiency 
was not prejudicial in this case because the purpose of VCAA 
notice was fulfilled when service connection was granted and 
an initial disability rating and effective date were assigned 
for the veteran's disability.  See Dingess/Hartman, 19 Vet. 
App. at 490-91.  Notably, the veteran does not allege that 
notice in this case was less than adequate.  Therefore, the 
Board finds that the veteran was effectively notified of the 
information and evidence necessary to substantiate and 
complete his claim.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  Although the notice was provided after 
the initial adjudication, this was remedied when the RO 
issued a subsequent adjudication in June 2005.

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim, which 
includes providing a medical examination when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159.  The appellant has not identified any pertinent, 
outstanding medical records which could support his claim.  
The appellant's spouse underwent a sufficient VA examination 
in February 2005.

Based on the foregoing, given the circumstances of this case, 
any additional development or notification would serve no 
useful purpose, and VA has satisfied its duties to the 
veteran.

Criteria and Analysis

38 U.S.C.A. § 1115 provides that a veteran entitled to 
compensation at the rates provided in 38 U.S.C.A. § 1114, and 
whose disability is rated not less than 30 percent, shall be 
entitled to additional compensation for dependents, in 
specific circumstances.  38 U.S.C.A. § 1115(1)(E) provides 
that, notwithstanding the other provisions of that paragraph, 
the monthly payable amount on account of a spouse who is (i) 
a patient in a nursing home or (ii) helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another person, shall be proportionate 
amounts for partially disabled veterans in accordance with 
paragraph (2) of this section.

38 C.F.R. § 3.351(a)(2) provides that increased compensation 
is payable to a veteran by reason of the veteran's spouse 
being in need of aid and attendance.  The applicable criteria 
for determining whether a veteran qualifies are listed in 
38 C.F.R. § 3.352(a).  These are the relevant considerations: 
inability of the individual to dress or undress herself, or 
to keep herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the individual from 
hazards or dangers incident to her daily environment.

Because the regulation provides that the "following" 
enumerated factors "will be accorded consideration," it is 
mandatory for VA to consider the enumerated factors within 
the regulation.  Second, because the regulation provides that 
"it is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made," the logical inference to be 
drawn from this language, although not explicitly stated, is 
that eligibility requires at least one of the enumerated 
factors be present.  Third, because the regulation provides 
that "the particular personal function which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole," the logical inference to be 
drawn from this language, again although not explicitly 
stated, is that the "particular personal function" refers 
to the enumerated factors.  See Turco v. Brown, 9 Vet. App. 
222, 224-5 (1996).

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
individual is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the individual is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

The Board finds that the veteran is not entitled to 
additional compensation based on his spouse's need for the 
regular aid and attendance.  The only competent medical 
evidence of record pertaining to the veteran's spouse is the 
report of a February 2005 VA aid and attendance or housebound 
examination.  It was noted that the spouse was 73 years old.  
She was ambulatory with use of a cane for a distance of 20 
meters before stopping due to fatigue.  There was no evidence 
indicating that the spouse required help in adjusting any 
appliance.  She was able to leave her premises at least once 
every two weeks for a stroll.  She walked with short steps 
due to a kyphotic posture.  Propulsion was slow with poor 
balance.  She was not hospitalized at the time of the 
examination.  The examiner specifically determined that the 
spouse was not bedridden.  Although opacity of the lenses of 
the eyes were noted, it was also determined that her best 
corrected vision for both eyes was 20/200.  She was capable 
of managing her financial affairs.  The spouse had pulmonary 
tuberculosis but no history of hypertension or diabetes 
mellitus.  The examiner noted that she did have memory lapses 
at times.  She was not incontinent of bladder or bowels.  The 
spouse was able to feed her self but required occasional 
assistance with other self-care activities.  She was able to 
perform light household chores like sweeping the floors and 
knitting but was unable to perform any heavy activities.  She 
had intact upper extremity coordination with good arm and 
grip strength but weakness was present on repetitive 
movement.  The spouse did exhibit limitation of motion in the 
lumbosacral spine.  Muscle strength of the lower extremities 
was 4/5.  The diagnoses from the examination were bilateral 
senile cataracts, osteoarthritis, chronic pulmonary 
tuberculosis, and a degenerative lumbar spine with gross 
deformity.  The examiner opined that the veteran's spouse 
required occasional assistance when performing activities of 
daily living.  

The Board finds the veteran's spouse does not meet any of the 
criteria necessary for establishing the need for regular aid 
and attendance of another person under 38 C.F.R. § 3.352.  
The only deficiency noted in the February 2005 examination 
report which could be argued as fitting any of the pertinent 
criteria for evaluation of this claim is the finding that the 
spouse required occasional assistance with "other self care 
activities."  Although the examiner opined that the spouse 
required occasional assistance in performing self care 
activities, he did not enumerate the assistance required by 
the spouse.  Physical examination did not demonstrate that 
the spouse had difficulty with her upper extremities which 
could be read as indicating that she was unable to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable, or unable to attend to the wants of nature.  It 
was specifically noted that the veteran's spouse was able to 
feed herself.  Neither the veteran nor his spouse has 
indicated in any way that the spouse was unable to attend to 
the activities of daily living.  In his September 2001 claim, 
the veteran merely argued that his spouse had a defect in her 
spinal column which caused her to be bent over.  In May 2004, 
the veteran reported that his spouse had severe pulmonary 
tuberculosis but did not indicate how this demonstrated a 
need for the regular aid and attendance of another person.  
In July 2006, the veteran's representative reported the 
veteran has argued that his requires intermittent help with 
feeding herself as well as help with greater than light 
chores around the house.  The veteran's statements do not 
shed light on what self-care activities the spouse was unable 
to perform other than an inability to feed herself and do not 
demonstrate the presence of any of the enumerated criteria 
required for a finding of a need for the aid and attendance 
of another person as set out in the pertinent rating criteria 
for evaluation of claims of this type.  The veteran's 
allegation that his spouse is unable to intermittently feed 
herself is not supported by the findings of the February 2005 
VA examination.  The Board finds that the examiner's opinion 
that the spouse requires occasional assistance when 
performing activities of daily living does not equate to a 
finding that she needs regular aid and attendance.  

Based on the VA examiner's objective clinical findings and 
opinion, which the Board solicited on remand specifically to 
determine whether the veteran is entitled to additional 
compensation for his dependent spouse, the Board finds his 
wife does not meet any of the criteria necessary for 
establishing the need for regular aid and attendance of 
another person under 38 C.F.R. § 3.352.  

The VA examiner's opinion is unfavorable to the claim and is 
unrefuted by any competent evidence of record.  Consequently, 
the claim must be denied because the preponderance of the 
evidence is unfavorable, meaning there is no reasonable doubt 
to resolve in the veteran's favor.  See 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to additional compensation based on the spouse's 
need for regular aid and attendance is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


